DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 35-37 and 40-50 are pending in the application.  Claims 1-34 and 38-39 have been cancelled. 
The amendment to claim 35, filed on 3/18/2022, has been entered in the above-identified application.

Claim Rejections - 35 USC § 102 or 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 35-37, 40-41 and 43-50 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Weisman et al. (US 2013/0167305 A1).

Regarding claims 35 and 40-41, Weisman et al. (“Weisman”) teaches a fibrous structure including filaments, wherein the filaments comprise one or more filament-forming materials and one or more active agents that are releasable from the filament when exposed to conditions of intended use (Abstract, [0124]-[0126] and [0168]).  Weisman teaches that non-limiting examples of fibrous structures (a garment as claimed) can include detergent products, fabrics (including woven, knitted, and non-woven), and absorbent pads (for example for diapers or feminine hygiene products) ([0086] and [0386]).  

Weisman teaches that the filaments (at least one first yarn as claimed) may contain a suds booster such as magnesium and/or calcium salts, may include an enzyme stabilizing system that may comprise calcium and/or magnesium ions, and may contain a heat forming agent including one or more of (among others) metals and metal oxides (granules of material reflecting and/or emitting and/or absorbing infrared radiation as claimed ([0287], [0316] and [0345]).   Weisman further teaches that one or more perfume and/or perfume raw materials such as accords and/or notes (cosmetic compounds as claimed) may be incorporated into one or more of the filaments (at least one second yarn as claimed) ([0214]-[0215]).  The examiner 

With regard to the claimed limitation, “wherein said first and said second yarn are weaved so that the first yarn is mainly arranged on one side of said garment while the second yarn is mainly arranged on the opposite side of said garment, said garment having an inner side wherein, when in use and facing an user, an amount of said second yarn is greater than an amount of said first yarn,” Weisman teaches that non-limiting examples of fibrous structures can include fabrics (including woven, knitted, and non-woven) (among others) ([0086]).  Weisman also teaches that a fibrous structure may comprise two or more different layers, that the filaments in a layer may be the same as or different from the filaments of another layer, and that each layer may comprise a plurality of identical or substantially identical or different filaments ([0379]).  Weisman teaches that non-limiting examples of differences in filaments may be physical differences such as differences in active agent (among other differences) ([0378] and [0060]).  Thus, the examiner notes that a two-layer woven fibrous structure of Weisman would meet the claimed limitation.

However, in the event that Weisman is found not to anticipate the claimed limitation, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have selected fibers containing perfume microcapsules as the plurality of substantially identical filaments in an external layer of Weisman in order to obtain a fibrous structure that can treat an environment by perfuming air (see [0035], [0060] and [0378]-[0379]).  

Regarding claims 36-37, Weisman teaches that, in one example, one or more active agents may be uniformly distributed or substantially uniformly distributed throughout the filament ([0126] and [0365]).

Regarding claims 43-44, Weisman teaches that perfume microcapsules (PMC) may include those described in U.S. Patent Application Publication No. 2003/195133, which is incorporated by reference ([0225] and [0471]).  US 2003/195133 teaches that, for example, vitamin A and derivatives thereof, vitamin B2 , biotin, pantothenic acid, vitamin K, vitamin D, vitamin E and mixtures thereof can be used ([0128] and [0136]; also [0049]).  US 2003/195133 also teaches inclusion of anti-inflammatory including aloe vera (among others) and antioxidants including vitamin E and tocopheryl acetate (among others) ([0133-[0136] and [0049]).

Regarding claim 45, Weisman teaches that, in one example, a finished perfume typically comprises from about 0.01 % to about 2%, by weight on a dry filament basis and/or dry web material basis ([0215]).

Regarding claims 46-47 and 50, Weisman teaches that, in one example, the filament may release an active agent upon the filament being exposed to a triggering condition that results in the release of the active agent, wherein non-limiting examples of triggering conditions include (among others) exposing the filament to heat, such as to a temperature of greater than 75° F (greater than 24° C as calculated by the examiner) and/or greater than 100° F (greater than 38 ° C as calculated by the examiner) ([0035]).  In an embodiment, Weisman also teaches the use of porous zeolites (silicates and a plurality of holes as claimed) or other inorganic materials to deliver perfumes ([0237]).  Weisman teaches that perfume loaded zeolites may be used with or without adjunct ingredients used for example to coat the perfume-loaded zeolite (PLZ) to change its perfume release properties during product storage or during use (a membrane as claimed) ([0237]).  

Regarding claims 48-49, Weisman teaches that the filament-forming material may comprise a polar solvent-soluble material, such as an alcohol soluble material and/or a water-.



Claim Rejections - 35 USC § 103

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Weisman et al. (US 2013/0167305 A1), as applied to claim 35 above, in view of Teranishi et al. (US 6,528,162 B1).

Regarding claims 42, Weisman remains as applied above.

Weisman does not explicitly disclose wherein said first yarn comprises said bioceramic material so that in 1 kg of said first yarn there is an amount of magnesium between 1 mg and 5 mg, an amount of zinc between 6 mg and 10 mg, an amount of aluminum between 80 mg and 114 mg, an amount of silicon between 157 mg and 257 mg, and an amount of titanium between 1860 mg and 2260 mg.

However, Teranishi teaches an acrylic synthetic fiber which has three functions required strongly by consumers, for example, deodorizing performance, antibacterial/bacteriostatic performance and water absorption/sweat absorption performance (Abstract).  Teranishi teaches that the acrylic synthetic fiber comprises 0.5 to 20.0% by weight of a fine powder, used as an active component, which is a silicic acid metal salt or aluminosilicic acid metal salt having a three-component composition of 5-70% by weight of SiO2 , 5-80% by weight of MOn/2 and 1-35% by weight of Al2O3 in terms of oxide (M represents at least one metal selected from zinc, copper, silver, cobalt, nickel, iron, titanium, barium, tin, magnesium or zirconium, and n 

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the fibers of Weisman with 0.5 to 20.0% by weight of a fine powder silicic acid metal salt or aluminosilicic acid metal salt having a three-component composition of 5-70% by weight of SiO2 , 5-80% by weight of MOn/2, and 1-35% by weight of Al2O3 in terms of oxide (wherein M represents at least one metal selected from zinc, copper, silver, cobalt, nickel, iron, titanium, barium, tin, magnesium or zirconium, and n represents a valence of metal), in order to provide the fibers with a high amount of deodorizing performance, antibacterial/bacteriostatic performance and/or water absorption/sweat absorption performance, as taught by Teranishi (Abstract, col. 2 lines 38-45 and cols. 5-6 lines 49-20). 




Claims 47 is rejected under 35 U.S.C. 103 as being unpatentable over Weisman et al. (US 2013/0167305 A1) in view of Teranishi et al. (US 6,528,162 B1), as applied to claims 35 and 46 above, in view of Sinyagin (US 7105058 B1).

Regarding claim 47, Weisman in view of Teranishi remains as applied above.

Weisman in view of Teranishi does not explicitly disclose wherein said microcapsules have a plurality of holes covered by a membrane designed to allow said cosmetic compound to pass through said holes at a temperature higher than said threshold temperature.

However, Sinyagin teaches wherein microcapsules in which mixing of various components only occurs when the components are released from the encapsulating material by, 

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the microcapsules of Weisman in view of Teranishi with a release mechanism triggered by temperature and/or degradation of the encapsulant in order to obtain controlled release of the encapsulated components, as suggested by Sinyagin (Abstract and col. 14 lines 35-47).



Response to Arguments

Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive. 

Contention (1): Applicant contends that Weisman does not disclose Applicant's invention, because Weisman is completely silent with regard to "yarns," and that in fact, Weisman only describes "filaments."

Regarding this contention, in the examiner’s view, the claimed limitation of a “yarn” is met by a continuous strand of textile fibers, filaments (including monofilaments), or material in a form suitable for knitting, weaving, or otherwise intertwining to form a textile fabric.  This interpretation also appears to be consistent with applicant’s illustration of a first yarn ‘1’ in Fig. 2A (see also [0045]).  In addition, the examiner notes that Weisman’s filaments are suitable for weaving as Weisman teaches that non-limiting examples of fibrous structures can include 

Contention (2): Applicant contends that even if in paragraph [0086] of Weisman there is a mention of fabrics (including woven, knitted, and non-woven) such a disclosure is not enabling because Weisman only describes "a fibrous structure including filaments wherein the filaments comprise one or more filament-forming material (e.g., the abstract).  Applicant contends that figures 3 and 4 of Weisman further confirm that such fibrous structure is not the weaved fabric presently claimed.
Regarding this contention, Weisman teaches a “fibrous structure” including filaments, and teaches that fibrous structure can include fabrics (including woven, knitted, and non-woven) (Abstract and [0086]).  The examiner notes that woven, knitted, and non-woven fabrics are very well known in the art.  Therefore, in the examiner’s view, the disclosure of a woven fabric including filaments would be enabled.  With regard to Figures 3 and 4 of Weismann, the examiner notes that Weisman teaches various embodiments of fabrics, and Weisman is not limited to the illustrated embodiments.

Contention (3): Applicant contends that the following feature claimed in claim 35 is not described by Weisman: "said garment having an inner side wherein, when in use and facing a user, an amount of said second yarn is greater than an amount of said first yarn.  Applicant contends that, in particular, in paragraph [0378], Weisman merely describes that the fibrous structure may comprise two or more filaments and then expounds on those differences, but there is no mention of the amount or of the position of such different filaments.  With regard to obviousness, Applicant contends that Weisman does not define an inner side facing a user, but only an external layer, and only describes filaments in unknown amounts, which may be positioned to an external surface of the fibrous structure having an active agent to be released.  

Regarding this contention, Weisman teaches that a fibrous structure may comprise two or more different layers, that the filaments in a layer may be the same as or different from the filaments of another layer, and that each layer may comprise a plurality of identical or substantially identical or different filaments ([0379]).  Weisman also teaches that examples of differences in the filaments may be physical differences such as differences in active agent ([0378] and [0060]).  Thus, in the examiner’s view, the claimed limitations would be met by a two-layer woven fibrous structure of Weisman, wherein the filaments in the first layer may comprise a different active agent from filaments in the second layer.  In this regard, the examiner notes that both layers would comprise an exposed surface, and thus the layer of fibers comprising the cosmetic materials would meet the claimed limitation of an “inner side” capable of facing a user when in use, and having an amount of said second yarn greater than an amount of said first yarn.  Thus, in the examiner’s view, Weisman meets the claimed limitations.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789 

/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789